

116 HR 5125 IH: American Security Drone Act of 2019
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5125IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Gallagher (for himself, Mr. Courtney, Mr. Yoho, Mr. Norcross, Mr. Green of Tennessee, and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo ban the Federal procurement of certain drones and other unmanned aircraft systems, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Security Drone Act of 2019. 2.DefinitionsIn this Act:
 (1)Covered foreign entityThe term covered foreign entity means— (A)a covered entity (as determined by the Secretary of Commerce);
 (B)any entity that is subject to ex­tra­ju­di­cial direction from a foreign government, as determined by the Director of National Intelligence;
 (C)any entity the Secretary of Homeland Security, in coordination with the Director of National Intelligence, the Secretary of Defense, and the Secretary of State, determines poses a national security risk;
 (D)any entity subject to influence or control by the Government of the People Republic of China or the Communist Party of the People’s Republic of China, as determined by the Secretary of Homeland Security; and
 (E)any subsidiary or affiliate of an entity described in subparagraphs (A) through (D). (2)Covered unmanned aircraftThe term covered unmanned aircraft means an unmanned aircraft system and any related services and equipment.
			3.Ban on procurement of foreign off-the-shelf drones and unmanned aircraft systems
 (a)In generalExcept as provided under subsections (b) and (c), the head of an executive agency may not procure any commercial off-the-shelf drone or covered unmanned aircraft system manufactured or assembled by a covered foreign entity, including any Original Equipment Manufacturer flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country.
 (b)ExemptionThe Secretary of Homeland Security and the Secretary of Defense are exempt from the restriction under subsection (a) if the operation or procurement—
 (1)is for the purposes of training, testing, or analysis for— (A)counter-UAS surrogate intelligence;
 (B)electronic warfare; or (C)information warfare operations; and
 (2)is required in the national interest of the United States. (c)WaiverThe head of an executive agency may waive the prohibition under subsection (a) on a case-by-case basis with the approval of the Secretary of Homeland Security or the Secretary of Defense and notification to Congress.
			4.Prohibition on operation of foreign commercial off-the-shelf drones and small unmanned aircraft
			 systems
			(a)Prohibition
 (1)In generalBeginning not later than 180 days after the date of the enactment of this Act, no Federal department or agency may operate a commercial off-the-shelf drone or covered unmanned aircraft system manufactured or assembled by a covered foreign entity.
 (2)Phase-in period for existing contractsThe prohibition under paragraph (1) shall not apply, during the 1-year period beginning on the date of the enactment of this Act, to commercial off-the-shelf drones and covered unmanned aircraft systems procured through a contract entered into before the date of the enactment of this Act.
 (b)ExemptionThe Secretary of Homeland Security and the Secretary of Defense are exempt from the restriction under subsection (a) if the operation or procurement—
 (1)is for the purposes of training, testing, or analysis for— (A)counter-UAS surrogate intelligence;
 (B)electronic warfare; or (C)information warfare operations; and
 (2)is required in the national interest of the United States. (c)WaiverThe head of an executive agency may waive the prohibition under subsection (a) on a case-by-case basis with the approval of the Secretary of Homeland Security or the Secretary of Defense and notification to Congress.
 (d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe regulations to implement this section.
			5.Prohibition on use of Federal funds for purchases and operation of commercial off-the-shelf drones
 and unmanned aircraft systems from ChinaNo Federal funds awarded through a contract, grant, or cooperative agreement or otherwise made available may be used to purchase a commercial off-the-shelf drone or covered unmanned aircraft system, or a system to counter unmanned aircraft systems, that is manufactured or assembled by a covered foreign entity or in connection with the operation of such a drone or system.
 6.Comptroller General reportNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the amount of commercial off-the-shelf drones and covered unmanned aircraft systems procured by Federal departments and agencies from covered foreign entities.
		